DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 17/500,306 filed on 10/13/2021.
Claims 1-30 have been examined and are pending in this application.
The examiner notes the IDS filed on 1/10/2022 and 2/23/2022 have been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,057,437. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The examiner notes that Claim 1 of U.S. patent No. 11,057,437 recites substantially similar subject matter, more specifically: 
A computer-implemented method, comprising: receiving, at an authorizing domain name system (DNS) server, an indication from a domain owner system that the domain owner system has authorized a delivering email system to send emails on behalf of the domain owner system, wherein the domain owner system is associated with a first domain operated by a domain owner DNS server, the domain owner DNS server being a different server than the authorizing DNS server, wherein the delivering email system is associated with a second domain being different from the first domain, and wherein the authorizing DNS server, the domain owner system, and the delivering email system are different entities; generating a DNS record to include information that is used to authenticate emails that are sent from the delivering email system on behalf of the domain owner system, the information being specific to a combination of the domain owner system and the delivering email system; publishing the DNS record, on behalf of the domain owner system, at a subdomain of the first domain associated with the domain owner system, the subdomain specifically designed for the delivering email system, wherein the first domain is operated by the domain owner DNS server and wherein the domain owner system delegates the subdomain to the authorizing DNS server to operate the subdomain; receiving a DNS query from a receiving email system that intends to authenticate an incoming email purportedly sent from the first domain associated with the domain owner system, the email including an identifier and data indicating the email being delivered by the delivering email system, the DNS query redirected from the first domain operated by the domain owner DNS server to the subdomain based on the identifier; and returning, on behalf of the domain owner system, the information in the DNS record published under the subdomain to the receiving email system, the information determining whether the incoming email is authenticated. 
The examiner notes that the features emphasized above are obvious variants to that claimed in the limitations of Claims 1, 11 and 21 of the Instant Application.
Claims 2-10, 12-20, and 22-30 depend from respective independent Claims 1, 11, and 21; thus they would respectfully inherit the Double Patenting rejection.
Therefore the claims are rejected under nonstatutory double patenting.

Claims 1, 11 and 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/360,322 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The examiner notes that Claim 2 of copending Application No. 17/360,322 recites substantially similar subject matter, more specifically: 
A computer-implemented method, comprising: receiving, at an authorizing domain name system (DNS) server, an indication from a domain owner system that the domain owner system has authorized a first email system to send or receive emails on behalf of the domain owner system, wherein the domain owner system is associated with a first domain operated by a domain owner DNS server, the domain owner DNS server being a different server than the authorizing DNS server, and wherein the authorizing DNS server, the domain owner system, and the first email system are different entities; generating a DNS record, the DNS record being a plaintext record that sets forth one or more policies associated with the first email system, the plaintext record describing how emails of the domain owner system are handled through the first email system, the DNS record being specific to a combination of the domain owner system and the first email system; publishing the DNS record, on behalf of the domain owner system, at a subdomain of the first domain associated with the domain owner system, wherein the first domain is operated by the domain owner DNS server and wherein the domain owner system delegates the subdomain to the authorizing DNS server to operate the subdomain; 2receiving a DNS query from a second email system that handles an email received from or transmitting to the first email system, the email including an identifier associated with the first domain associated with the domain owner system,, wherein the DNS query is redirected from the first domain operated by the domain owner DNS server to the subdomain; and returning, on behalf of the domain owner system, the plaintext record in the DNS record published under the subdomain to the second email system, the one or more policies set forth in the plaintext record providing information to the second email system on how the email is handled.
Claims 2-10, 12-20, and 22-30 depend from respective independent Claims 1, 11, and 21; thus they would respectfully inherit the Double Patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 11 and 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/500,292 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The examiner notes that Claim 1 of copending Application No. 17/500,292 recites substantially similar subject matter, more specifically: 
A system, comprising: an interface configured to receive one or more inputs for indicating one or more delivering organizations in an authorized deliverer list are authorized to deliver emails on behalf of a domain owner that owns an email domain, wherein a particular delivering organization in the authorized deliverer list is associated with one or more IP addresses; and an authorizing domain name system (DNS) server comprising memory and one or more processors, the authorizing DNS server configured to provide one or more DNS responses on behalf of the domain owner, wherein the authorizing DNS server, the domain owner, and the particular delivering organization are different entities, wherein the memory comprises instructions that when executed by the one or more processors cause the one or more processors to: store the authorized deliverer list associated with the domain owner; provide for a target domain, wherein the target domain is different from the email domain; receive, from a receiving email system attempting to authenticate an incoming email, a DNS query to the target domain, wherein the DNS query to the target domain is generated after the receiving email system first queried the email domain; generate a DNS record based on the DNS query, the DNS record comprising information that leads to the receiving email system determining whether to authenticate the incoming email sent from the particular delivering organization based on at least one of the IP 24FW Dkt Ref: 32406-49912/US addresses associated with the particular delivering organization; and return, as a response to the DNS query, the DNS record.
Claims 2-10, 12-20, and 22-30 depend from respective independent Claims 1, 11, and 21; thus they would respectfully inherit the Double Patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-19, 21 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachtjen (US 2008/0189770 A1) in view Drako et al. (US 2010/0005146 A1) and Chasin (US 2007/0244974 A1).

Regarding Claim 1;
Sachtjen discloses a system, comprising:
 an interface configured to receive one or more inputs for indicating a delivering organization in an authorized deliverer list is authorized to deliver emails on behalf of a domain owner that owns an email domain ([0026]-[0028] - server... Storing information and instructions... input device, cursor control or directing device and [0058]-[0059] - ...the authentication server maintains a list or database of known, trustworthy entities); and 
an authorizing domain name system (DNS) server comprising memory and one or more processors, the authorizing DNS server configured to provide one or more DNS ([0067]-[0068]), wherein the authorizing DNS server, the domain owner, and the delivering organization are different entities (FIG. 3— Originating Domain, Sending Domain, and Authentication Server and [0030] — By contract, third-party e-mails are e-mails sent by one party on behalf of another party and [0064 ]— For example, the authentication serve retrieves DNS records from DNS Server 370 corresponding to ... originating domain 310), wherein the memory comprises instructions that when executed by the one or more processors cause the one or more processors to: 
store the authorized deliverer list associated with the domain owner ([0058]- [0059] - For example, authentication server 380 attempts to match the "From:”" and "Sender:" headers from the authentication request to a list of known entities maintained in database 385. If either originating domain 310 or sending domain 330 (or both) appears in database 385, authentication server 380 attempt to authenticate the e-mail); 
.... information used to authenticate emails sent from the delivering organization on behalf of the domain owner, the information being related to the delivering organization (FIG. 6 - DNS Server w/ Domain Recordation Records [0006] - A number of technologies, such as SPF (sender policy framework; RFC 4408 ) and Sender ID (RFC 4406), have been developed to help verify e-mail exchanged between servers or MTAs (mail transfer agents) and [0062] - ...the authentication server performs an SPF (sender policy framework check to attempt to authenticating the email. In some embodiments, the authentication server performs an SPF (sender policy framework) check to attempt to authenticate the e-mail. The DNS records corresponding to the involved domains are retrieved, and compared to the edge MTA previously identified... In the case of third-party e-mail, if the edge MTA is identified as being allowed to send e-mail on behalf of either entity identified in the "Sender:" or "From:" headers, the e-mail is authenticated [0064] - For example, authentication server 380 retrieves DNS records 375 from DNS server 370 corresponding to both originating domain 310 and sending domain 330. If DNS records 375 indicate that edge MTA 335 is permitted to send e-mail on behalf of originating domain 310 or sending domain 330, the e-mail is authenticated);
publish [a] DNS record, on behalf of the domain owner... (FIG. 6 — DNS Server w/ Domain Recordation Records and [0006] - A number of technologies, such as SPF (sender policy framework; RFC 4408) and Sender ID (RFC 4406), have been developed to help verify e-mail exchanged between servers or MTAs (mail transfer agents) and [0062] - ...the authentication server performs an SPF (sender policy framework check to attempt to authenticating the email. In some embodiments, the authentication server performs an SPF (sender policy framework) check to attempt to authenticate the e-mail. The DNS records corresponding to the involved domains are retrieved, and compared to the edge MTA previously identified... In the case of third-party e-mail, if the edge MTA is identified as being allowed to send e-mail on behalf of either entity identified in the "Sender:" or "From:" headers, the e-mail is authenticated [0064] - For example, authentication server 380 retrieves DNS records 375 from DNS server 370 corresponding to both originating domain 310 and sending domain 330. If DNS records 375 indicate that edge MTA 335 is permitted to send e-mail on behalf of originating domain 310 or sending domain 330, the e-mail is authenticated);
receive a DNS query from a receiving email system attempting to authenticate an incoming email that includes an identifier, wherein the DNS query is generated based on the identifier  (FIG. 6 — DNS Server w/ Domain Recordation Records and [0006] - A number of technologies, such as SPF (sender policy framework; RFC 4408) and Sender ID (RFC 4406), have been developed to help verify e-mail exchanged between servers or MTAs (mail transfer agents) and [0062] - ...the authentication server performs an SPF (sender policy framework check to attempt to authenticating the email. In some embodiments, the authentication server performs an SPF (sender policy framework) check to attempt to authenticate the e-mail. The DNS records corresponding to the involved domains are retrieved, and compared to the edge MTA previously identified... In the case of third-party e-mail, if the edge MTA is identified as being allowed to send e-mail on behalf of either entity identified in the "Sender:" or "From:" headers, the e-mail is authenticated and [0064] - For example, authentication server 380 retrieves DNS records 375 from DNS server 370 corresponding to both originating domain 310 and sending domain 330. If DNS records 375 indicate that edge MTA 335 is permitted to send e-mail on behalf of originating domain 310 or sending domain 330, the e-mail is authenticated and [0077 ]— extracts the “From:” and “Sender: headers from the e-email (i.e., first, or vice versa, second domain) and [0078] – With reference now to step 730, the client transmits a validation request to a validation server. In this embodiment, the validation server provides remote validation of known entities, as well as providing authentication instructions for successful or failed tense to authenticate the e-mail, but does not attempt to authenticate the e-mail and [0079] — including the headers extracted...); and 
return, as a response to the DNS query and on behalf of the domain owner, the DNS record to the receiving email system ([0062] and [0064] and [0081] - [0083 ] – With reference now to step 760, the validation server transmits a validation response, in response to the validation request. The validation server returns the validation results to the requesting client, as well as appropriate handling instructions. As discussed previously, the formats and protocols utilized in transmissions between the requesting client and the validation or authentication server may vary, across different embodiments. Continuing the preceding example, validation server 680 attempts to identify known entities from the validation request provided by receiving client 62]. Validation server 680 accesses validation database 685, and attempts to match users and/or domains identified in the headers included in the validation request with a list of known entities included database 605. Validation server 680 also prepares a validation response for receiving client 621, including the location of and display instructions fora confidence icons corresponding to sending domain 610).).
Sachtjen fails to explicitly disclose:
generate a DNS record to include information used to authenticate emails ...; [and]
publish [a] DNS record... at a subdomain associated with the domain of the domain owner.
 However, in an analogous art, Drako teaches 
generate a DNS record to include information used to authenticate emails ... ([0067]-[0069] – DNS TXT records and [0093]-[0101] – receive at least one data value encoded... as a data query response... type=spf  and [0125] and [0127 ]-[0131] - dns request... query... receiving data as a dns query response...TXT... SPF), 
[and also teaches concepts of] 
receive a DNS query from a receiving email system attempting to authenticate an incoming email that includes an identifier ([0093]-[0094] and [0125] and [0127 ]-[0130] - dns request... query... receiving data),
return, as a response to the DNS query and on behalf of the domain owner, the DNS record to the receiving email system (Drako, [0069] – SPF allows the owner of an Internet domain to use a special format of DNS TXT records to specify which IP addresses are authorized to transmit e-mail for that domain and [0083 ] and [0099]-[0101] and [0125] and [0131] -dns query response... TXT... SPF).

One would have been motivated to combine the teachings of Drako to Sachtjen to do so
as it provides / allows authenticating e-mail messages by providing an indicator of an e-mail
which is authenticated and trustworthy (Drako, [0003 ] and [0007]).
Further, in an analogous art, Chasin teaches publish [a] DNS record... at a subdomain associated with the domain of the domain owner (Chasin, [0082]-[0083] - In yet another embodiment, the member can configure a subdomain within the member's main domain, wherein the processing hub DNS server 128 hosts SPF or SenderlD records for the subdomain. When a message is submitted to the processing hub from a member node, the sender envelope (e.g., MAIL FROM) is rewritten using the user name and a message ID hash that represents the subdomain. When the recipient queries the SPF record to authenticate the sender, the processing hub 108 can track authentication requests for a specific
message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chasin to domain of Sachtjen and Drako to include publish [a] DNS record... at a subdomain associated with the domain of the domain owner.
One would have been motivated to combine the teachings of Chasin to Sachtjen and Drako to do so as it provides / allows can keep track of authentication requests for specific
messages (Chasin, [0083]).

Regarding Claim 3;
Sachtjen in view of Drako and Chasin disclose the method to Claim 1.
	Sachtjen further discloses wherein the authorizing DNS server is an authoritative of the [domain] (FIG. 3— Originating Domain, Sending Domain, and Authentication Server and [0030] — By contract, third-party e-mails are e-mails sent by one party on behalf of another party and [0064 ]— For example, the authentication serve retrieves DNS records from DNS Server 370 corresponding to ... originating domain 310).
Further, in an analogous art, Chasin teaches concepts of a subdomain (Chasin, [0082]-[0083] - In yet another embodiment, the member can configure a subdomain within the member's main domain, wherein the processing hub DNS server 128 hosts SPF or SenderlD records for the subdomain. When a message is submitted to the processing hub from a member node, the sender envelope (e.g., MAIL FROM) is rewritten using the user name and a message ID hash that represents the subdomain. When the recipient queries the SPF record to authenticate the sender, the processing hub 108 can track authentication requests for a specific
message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chasin to domain of Sachtjen and Drako to include a subdomain
One would have been motivated to combine the teachings of Chasin to Sachtjen and Drako to do so as it provides / allows can keep track of authentication requests for specific
messages (Chasin, [0083]).


Regarding Claim 4;
Sachtjen in view of Drako and Chasin disclose the method to Claim 1.
	Sachtjen further discloses wherein the information allows the receiving email system to determine whether the incoming email should be authenticated (FIG. 6 — DNS Server w/ Domain Recordation Records and [0006] - A number of technologies, such as SPF (sender policy framework; RFC 4408) and Sender ID (RFC 4406), have been developed to help verify e-mail exchanged between servers or MTAs (mail transfer agents) and [0062] - ...the authentication server performs an SPF (sender policy framework check to attempt to authenticating the email. In some embodiments, the authentication server performs an SPF (sender policy framework) check to attempt to authenticate the e-mail. The DNS records corresponding to the involved domains are retrieved, and compared to the edge MTA previously identified... In the case of third-party e-mail, if the edge MTA is identified as being allowed to send e-mail on behalf of either entity identified in the "Sender:" or "From:" headers, the e-mail is authenticated and [0064] - For example, authentication server 380 retrieves DNS records 375 from DNS server 370 corresponding to both originating domain 310 and sending domain 330. If DNS records 375 indicate that edge MTA 335 is permitted to send e-mail on behalf of originating domain 310 or sending domain 330, the e-mail is authenticated and [0077 ]— extracts the “From:” and “Sender: headers from the e-email (i.e., first, or vice versa, second domain) and [0078] – With reference now to step 730, the client transmits a validation request to a validation server. In this embodiment, the validation server provides remote validation of known entities, as well as providing authentication instructions for successful or failed tense to authenticate the e-mail, but does not attempt to authenticate the e-mail and [0079] — including the headers extracted...).
Regarding Claim 5;
Sachtjen in view of Drako and Chasin disclose the method to Claim 1.
	Sachtjen further discloses wherein the DNS record includes one or more polices associated with the domain owner (FIG. 6 — DNS Server w/ Domain Recordation Records and [0006] - A number of technologies, such as SPF (sender policy framework; RFC 4408) and Sender ID (RFC 4406), have been developed to help verify e-mail exchanged between servers or MTAs (mail transfer agents) and [0062] - ...the authentication server performs an SPF (sender policy framework check to attempt to authenticating the email. In some embodiments, the authentication server performs an SPF (sender policy framework) check to attempt to authenticate the e-mail. The DNS records corresponding to the involved domains are retrieved, and compared to the edge MTA previously identified... In the case of third-party e-mail, if the edge MTA is identified as being allowed to send e-mail on behalf of either entity identified in the "Sender:" or "From:" headers, the e-mail is authenticated.).

Regarding Claim 6;
Sachtjen in view of Drako and Chasin disclose the method to Claim 1.
	Sachtjen wherein the identifier is part of the header of the incoming mail (FIG. 6 — DNS Server w/ Domain Recordation Records and [0006] - A number of technologies, such as SPF (sender policy framework; RFC 4408) and Sender ID (RFC 4406), have been developed to help verify e-mail exchanged between servers or MTAs (mail transfer agents) and [0062] - ...the authentication server performs an SPF (sender policy framework check to attempt to authenticating the email. In some embodiments, the authentication server performs an SPF (sender policy framework) check to attempt to authenticate the e-mail. The DNS records corresponding to the involved domains are retrieved, and compared to the edge MTA previously identified... In the case of third-party e-mail, if the edge MTA is identified as being allowed to send e-mail on behalf of either entity identified in the "Sender:" or "From:" headers, the e-mail is authenticated.).

Regarding Claim 7;
Sachtjen in view of Drako and Chasin disclose the method to Claim 1.
	Sachtjen further discloses wherein the DNS query includes the identifier as part of the DNS query ([0079]).
	Drako additionally teaches wherein the DNS query includes the identifier as part of the DNS query (Drako, [0126]-[0131]).

Regarding Claim 8;
Sachtjen in view of Drako and Chasin disclose the method to Claim 1.
	Sachtjen further discloses wherein the identifier indicates that the domain is part of a sender address of the incoming mail (FIG. 6 — DNS Server w/ Domain Recordation Records and [0006] - A number of technologies, such as SPF (sender policy framework; RFC 4408) and Sender ID (RFC 4406), have been developed to help verify e-mail exchanged between servers or MTAs (mail transfer agents) and [0062] - ...the authentication server performs an SPF (sender policy framework check to attempt to authenticating the email. In some embodiments, the authentication server performs an SPF (sender policy framework) check to attempt to authenticate the e-mail. The DNS records corresponding to the involved domains are retrieved, and compared to the edge MTA previously identified... In the case of third-party e-mail, if the edge MTA is identified as being allowed to send e-mail on behalf of either entity identified in the "Sender:" or "From:" headers, the e-mail is authenticated.).

Regarding Claim 9;
Sachtjen in view of Drako and Chasin disclose the method to Claim 1.
	Sachtjen further discloses wherein the interface is a graphical user interface (FIG. 1 and [0026]-[0028] – server).

Regarding Claim(s) 11 and 13-19; claim(s) 11 and 13-19 is/are directed to a/an
medium associated with the system claimed in claim(s) 1 and 3-9. Claim(s) 11 and 13-19 is/are similar in scope to claim(s) 1 and 3-9, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 21 and 23-29; claim(s) 21 and 23-29 is/are directed to a/an
method associated with the system claimed in claim(s) 1 and 3-9. Claim(s) 21 and 23-29 is/are similar in scope to claim(s) 1 and 3-9, and is/are therefore rejected under similar rationale.






Claims 2, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachtjen (US 2008/0189770 A1) in view Drako et al. (US 2010/0005146 A1) and Chasin (US 2007/0244974 A1) and further in view of Curran et al. (US 2008/0307085 A1).

Regarding Claim 2;
Sachtjen in view of Drako and Chasin disclose the method to Claim 1.
	Chasin teaches concepts of subdomains (Chasin, [0082]- [0083]).
	Sachtjen in view of Drako and Chasin fail to explicitly disclose wherein the subdomain has an address that includes the domain as part of the address.
	However, in an analogous art, Curran teaches [concepts of] wherein the subdomain has an address that includes the domain as part of the address (Curran, [0087] - Specifically-written software and/or scripts running on the domain name registrar's servers may then automatically generate a unique URL for each application 203 by concatenating at least one subdomain to the domain name 201, wherein said unique URL points to said at least one application (Step 1100) (e.g., "email.example.com," "blog.example.com" and/or "websitebuilder.example.com.")).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Curran to the subdomain of Sachtjen and Drako and Chasin to include wherein the subdomain has an address that includes the domain as part of the address
One would have been motivated to combine the teachings of Curran to Sachtjen and Drako and Chasin to do so as it provides / allows enhancing domain name generation and registration (Curran, [0002]).

Regarding Claim(s) 12; claim(s) 12 is/are directed to a/an medium associated with the system claimed in claim(s) 2. Claim(s) 12 is/are similar in scope to claim(s) 2, and is/are therefore rejected under similar
rationale.

Regarding Claim(s) 22; claim(s) 22 is/are directed to a/an method associated with the system claimed in claim(s) 2. Claim(s) 22 is/are similar in scope to claim(s) 12, and is/are therefore rejected under similar
rationale.

Claims 10, 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachtjen (US 2008/0189770 A1) in view Drako et al. (US 2010/0005146 A1) and Chasin (US 2007/0244974 A1) and further in view of Wanser et al. (US 2012/0215892 A1).

Regarding Claim 10;
Sachtjen and Drako and Chasin discloses the system to Claim 1.
	Sachtjen further discloses ...generate or verify the authorized deliverer list ([0058]-[0059] - ...the authentication server maintains a list or database of known, trustworthy entities).  Entities on the list are trustworthy thus verified.
Sachtjen and Drako and Chasin fails to explicitly disclose wherein the one or more inputs are provided by an administrator of the domain owner, the administrator providing at least one of the inputs to generate or verify....
generate or verify” [customized information that will be used for replies to queries for the domain or domains under their administration] (Wanser, [0028]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Wanser to the authorizing domain name system (DNS) server and “trustworthy” authorized deliverer list as taught Sachtjen and Drako and Chasin to include wherein the one or more inputs are provided by an administrator of the domain owner, the administrator providing at least one of the inputs to “generate or verify” [customized information that will be used for replies to queries for the domain or domains under their administration]
One would have been motivated to combine the teachings of Wanser to Sachtjen and Drako and Chasin to do so as it provides / allows implement reduction of email associated with risk (Wanser, [0005]).

Regarding Claim(s) 20; claim(s) 20 is/are directed to a/an medium associated with the system claimed in claim(s) 10. Claim(s) 10 is/are similar in scope to claim(s) 10, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 30; claim(s) 30 is/are directed to a/an method associated with the system claimed in claim(s) 10. Claim(s) 30 is/are similar in scope to claim(s) 10, and is/are therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439